Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered March 28, 1985, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On the instant appeal, the defendant argues that the trial court erred when it ruled, in response to his Sandoval motion (People v Sandoval, 34 NY2d 371), that it would permit the prosecutor to cross-examine him with regard to nine previous convictions, which were similar in nature to the larceny charged in the instant case. In so ruling, the trial court stated "I think in the state that we are in now, of rampant crime, I would * * * hope that the appellate division would agree with me”. These latter remarks clearly demonstrate that the trial court totally failed "to consider the possibility that the number of convictions permitted to be disclosed might be more damaging to the defendant than was appropriate or necessary to the jury’s evaluation of his credibility” (People v Hicks, 88 AD2d 519, 520). However, in view of the overwhelming evidence of the defendant’s guilt, including the eyewitness testimony of several police officers, the trial court’s error in this regard may be considered harmless since there is no "significant probability” that it affected the result reached by the jury (see, People v Crimmins, 36 NY2d 230, 242).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.